Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 30-31 are objected to because of the following informalities:  In line 5 of claim 30 and line 4 of claim 31, “agents which is” should be “agents which are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messersmith (U.S. PG Pub. No. 2012/0329882).
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (Skelton, S., Bostwick, M., O’Connor, K., Konst, S., Casey, S., Lee, B.P., “Biomimetic adhesive containing nanocomposite hydrogen with enhanced materials properties”, Soft Matter, 2013, 9, 3825-3833).
In the “Materials” and Preparation of hydrogel” sections on page 3826, Skelton discloses preparing a solution of Laponite in water, and combining this solution with a mixture comprising DMSO, acrylamide, meeting the limitations of the water-soluble 
DMA contains a catechol group derived from DOPA on the side chain, as recited in claims 3 and 16. Acrylamide contains a vinyl group, as recited in claims 4 and 17. DMSO is a polar solvent, as recited in claims 5 and 18. MBAA is a crosslinking agent capable of introducing a three-dimensional crosslinked structure by polymerizable double bonds, as evidenced by the disclosure in paragraph 27 of the current specification, meeting the limitations of claims 6 and 19. As claims 7 and 22 do not require any components other than those recited in claims 1 and 14, the composition and hydrogel or Skelton meets the limitations of claim 7, and is considered capable of performing the intended uses of claims 8 and 22. It is noted that while there is binding between DMA and Laponite, the Laponite itself can be considered a substrate, and the presence of the Laponite therefore does not violate the provisos of claims 1 and 13 requiring the catechol groups of the adhesive monomer be able to participate in adhesion to a substrate. Skelton does not explicitly disclose the mole percent of the DMA 
In the “Preparation of hydrogel section”, Skelton discloses that the composition for the preparation of the adhesive hydrogel comprises acrylamide (AAm) in a 1 M concentration, so one liter of the composition comprises one mole of acrylamide. For the composition of Skelton to comprise a mole percent of DMA meeting the claim limitation, the composition would have to comprise at least 1/19 of a mole per liter, or at least about 11.64 grams, based on the molecular weight of 221.25 for DMA. Skelton further discloses that the concentration of DMA in the composition ranges from 0.5 to 3% by weight. The diluent in the composition of Skelton comprises approximately equal amounts of DMSO (density of about 1100 g/L), and water (density of about 1000 g/L), leading to a composition comprising about 1050 g of diluent per liter, and a total weight of about 1121 g diluent and acrylamide. A weight percentage of greater than about 1% DMA would therefore be sufficient to meet the claim limitation regarding mole percentage, noting that the overall weight of the composition will also include the Laponite, MBAA, and DMPA, and the concentration range of 0.5 to 3% by weight therefore converts to a range of mole percentages relative to acrylamide overlapping the range recited in claims 1 and 14. Similarly, a weight percentage of greater than about 1.6% (8/5) DMA would be sufficient to meet the limitations of claims 2 and 15, and the range of Skelton also overlaps this range. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
.

Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. PG Pub. No. 2009/0149084) in view of Skelton.
In paragraph 3 Meyer discloses biomedical electrodes and biomedical electrode connectors. Biomedical electrodes are medical members, as recited in claim 23. In paragraph 41 Meyer discloses that the electrodes can be used in electrocardiograph procedures or various monitoring procedures, meeting the limitations of the sensor electrode of claim 24. In paragraph 46 Meyer discloses that an adhesive hydrogel is utilized to the tissue contacting surface of the electrode, meeting the limitation of claim 23 regarding adhering soft tissue and a medical member. Soft tissue also meets the limitations of the biological material of claim 20. Meyer does not disclose a specific suitable adhesive hydrogel.
The discussion of Skelton in paragraph 10 above is incorporated here by reference. Skelton discloses an adhesive hydrogel meeting the limitations of claim 14. The use of the adhesive hydrogel of Skelton as the adhesive hydrogel in the biomedical electrode of Meyer therefore meets the limitations of claims 23-24. 
It would have been obvious to one of ordinary skill in the art to use the adhesive hydrogel of Skelton as the adhesive hydrogel in the biomedical electrode of Meyer, since Skelton teaches in the abstract that the hydrogels possess improved properties relative to control gels, and since Skelton teaches in the right column of page 3825 that adhesives containing catechol side chains provide moisture-resistant adhesion.

Claims 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Hirasawa (JP 2005-034770).
The discussion of Skelton in paragraph 10 above is incorporated here by reference. Skelton discloses a three-dimensional hydrogel composition meeting the limitations of claim 14, but does not disclose applying the composition onto a ship bottom to antifoul paint, or applying the composition effective to lubricate base material.
An English-language translation of Hirasawa, which was provided in the parent application 15/575,869 (attached to the office action mailed 5/6/19) is used in setting forth this rejection. In paragraph 6 Hirasawa discloses an antifouling coating containing a polymeric hydrogel. In paragraph 46 Hirasawa discloses an antifouling paint which is used to prepare the hydrogel film. In paragraph 51 Hirasawa discloses that the coating is first applied to a surface and then crosslinked, meeting the limitations of claims 11-13 for the case where the composition comprises the precursor composition, and claims 25-27 once the coating has been crosslinked. In paragraph 45 Hirasawa discloses that the hydrogel can be applied to a “vessel bottom”, meeting the limitations of the ship bottom of claims 11 and 22. While Hirasawa only explicitly discusses antifouling rather than lubricating, since the only difference between claims 12 and 26 and claims 13 and 27 is the recitation of lubricating rather than antifouling, it is the examiner’s position that applying the hydrogel composition in an amount effective to antifoul a base material will also lead to lubricating the base material. Applying the adhesive hydrogel of Skelton to the objects disclosed in paragraph 45 of Hirasawa therefore meets the limitations of 
It would have been obvious to one of ordinary skill in the apply the hydrogel or hydrogel precursor composition of Skelton to a ship bottom or other object, as discussed by Hirasawa, as Hirasawa discloses, for example in paragraphs 13 and 53-55 that coatings containing three-dimensionally crosslinked hydrogels inhibit the adhesion of marine organisms. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Smith (U.S. PG Pub. No. 2004/0097807).
The discussion of Skelton in paragraph 10 is incorporated here by reference. Skelton discloses a hydrogel composition meeting the limitations of claim 14, but does not disclose the coating a base material with the hydrogel to lubricate the base material.
Smith, in paragraph 1, discloses the surface modification of adhesive hydrogel membranes, providing for the creation of membranes wherein one side is lubricious and the other side is adhesive. Smith discloses in paragraph 9 that the modified adhesive hydrogel can be applied to an ultrasound probe. Modifying the adhesive hydrogel of Skelton in the manner described by Smith and coating an ultrasound probe with the resulting modified adhesive therefore meets the limitations of claim 26.
It would have been obvious to one of ordinary skill in the art modify adhesive hydrogel of Skelton in the manner described by Smith and coating an ultrasound probe with the resulting modified adhesive in order to produce an ultrasound probe where the .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Messersmith.
The discussion of Messersmith in paragraph 5 above is incorporated here by reference. Messersmith discloses a hydrogel meeting the limitations of claim 29 but does not specifically disclose a mole percent of adhesive monomer within the range recited in claim 31. 
In paragraph 9 Messersmith discloses that the macromonomer can independently comprise 1 to 200 units of the adhesive monomer comprising the catechol group (represented by the value of n) and 1 to 200 units of the main chain monomer (represented by the value of m), indicating that the mole ratio of the adhesive monomer to the main chain monomer ranges from 1:200 to 200:1, overlapping the range recited in claim 31. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 31 is therefore rendered obvious by Messersmith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,611,927. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘927 patent discloses a composition for preparing an adhesive hydrogel comprising the same components as claims 1 and 28 of the current application, and claim 13 of the ‘927 patent discloses an adhesive hydrogel comprising the same components as claims 14 and 29 of the current application. Since the composition of claim 7 of the current application does not require any additional components other than those recited in claim 1, Claim 1 of the ‘927 patent meets the limitations of claim 7 of the current application as well. Neither claim 1 nor claim 13 of the ‘927 patent recite the further inclusion of an inorganic nanosilicate, meeting the limitation of claims 28-29 of the current application requiring that an inorganic nanosilicate not be included. Claims 1 and 13 of the ‘927 patent also do not include any additional components such that Since the Claims 26-27 of the ‘927 patent disclose that the adhesive monomer is present in the composition for preparing an adhesive hydrogel, or the adhesive hydrogel itself, in amounts within or encompassing the ranges recited in claims 1-2, 14-15, and 30-31 of the current application. Claims 2-5 and 14-17 of the ‘927 patent are analogous to claims 3-6 and 16-19 of the current application. 
Claims 1-31 of the current application are therefore anticipated by claims 1-27 of the current application. 

Allowable Subject Matter
Claims 28 and 30 would be allowable if the double patenting rejection were overcome by the filing of a terminal disclaimer. Claims 28 and 30 require that no inorganic nanosilicate be included in the composition for preparing an adhesive hydrogel. Skelton, as discussed in the above rejections, requires that the composition comprise Laponite, which is an inorganic nanosilicate. One of ordinary skill in the art would not be motivated to modify Skelton to remove the Laponite, since it is a required component of Skelton and its removal would be expected to affect the functioning of the hydrogels of Skelton. Messersmith, also as discussed in the above rejections, disclosed copolymerizing the main chain monomer and adhesive monomer to form a macromonomer prior to combining with the crosslinking agent. Messersmith therefore does not disclose a composition where the main chain monomer and adhesive monomer are both present in their monomeric form along with a crosslinking agent and adhesive monomer, and one of ordinary skill in the art would not have been motivated to modify the process of Messersmith to eliminate the step of forming the macromonomer. The prior art does not teach or render obvious the compositions of claims 28 and 30 where no inorganic nano-silicate is included. It is noted that Bettinger (U.S. PG Pub. No. 2017/0156621), which was cited in the parent application 
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection were overcome. Claims 9-10 recite methods of adhering various objects using the adhesive of claim 7, which comprises the precursor composition of claim 1. While the prior art, for example the Hirasawa reference cited in the above rejections, discloses first applying the precursor composition to an object and then crosslinking the precursor composition to obtain the final coating, the prior art does not teach or render obvious a method of actually adhering objects using a composition which comprises the precursor composition rather than the crosslinked hydrogel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771